Citation Nr: 0928602	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant served on active duty from November 1953 to 
December 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2005 rating decision 
issued by the New Orleans, Louisiana Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
appellant's claim of entitlement to special monthly pension 
(SMP) based on the need for regular aid and attendance; 
housebound status had previously been granted in a rating 
decision issued by the RO in July 2001.


FINDING OF FACT

The appellant is unable to ambulate without the use of a cane 
or assistive device or without the supervision of another 
person and he appears unable to protect himself from the 
hazards and dangers of his daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension (SMP) based upon the 
appellant's need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.351, 3.352(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Based on the grant of special monthly pension benefits by the 
Board's decision herein, it is concluded that appellant had 
sufficient notice of the type of information and evidence 
needed to support said claim.  Therefore, the Board concludes 
that the duty to assist and notify as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it applies, has been 
satisfied with respect to said special monthly compensation 
aid and attendance benefits issue on appeal.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  A veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
includes consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or if the veteran is a 
patient in a nursing home because of incapacity; or if the 
veteran establishes a factual need for aid and attendance 
under criteria set forth in 38 C.F.R. § 3.352(a).

The evidence does not reveal that the appellant is a patient 
in a nursing home or that he is blind or nearly blind for 
special monthly pension purposes.  However, it remains for 
consideration whether the evidence of record establishes a 
factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized to the ward 
or clinical area.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.351.  As previously noted, the appellant has been in 
receipt of housebound benefits since March 2000.

The appellant underwent a VA aid and attendance medical 
examination in July 2005; he was noted to require the 
assistance an attendant in order to report for the 
examination.  The examiner stated that the appellant was not 
hospitalized or permanently bedridden.  The examiner stated 
that the appellant's vision was better than 5/200.  The 
appellant reported that his driving ability was limited by 
lower extremity cramps and left shoulder pain.  The appellant 
complained of some dizziness, incontinence of urine and 
incontinence of the bowels.  The examiner noted that the 
appellant was on oxygen therapy for his chronic obstructive 
pulmonary disease (COPD).  The appellant was noted to have 
loss of memory and to forget what he is about to do. He said 
he could not recall where he put things and that he sometimes 
forgot to turn off the stove.  The examiner noted that the 
appellant's ambulation was limited in that he could only walk 
about 15 feet; he also tended to hold on to things or to use 
his cane.  The appellant had shortness of breath (SOB) on 
exertion and weakness in his lower extremities.  His ability 
to walk was limited to 15 feet because he would become too 
short of breath and his lower extremities became too fatigued 
for him to walk.  On physical examination, the appellant was 
unable to elevate his shoulders to 90 degrees and he had 
limitation of motion of the spine.  He was said to be able to 
feed himself, to need some help washing himself and to only 
be able to reach behind himself somewhat for purposes of 
toileting.  

Review of the appellant's VA medical treatment records dated 
in 2005 and 2006 reveals that the appellant was using 
supplemental oxygen in July 2005.  A December 2005 HBPC 
Acuity Note states that the appellant was equipment-dependent 
and that he was homebound without adequate support; each of 
these conditions was noted to be 'high risk in case of 
disaster'.  A January 2006 nursing note stated that the 
appellant was taking his medications improperly; he reported 
that he sometimes got confused.  Home Health was to start 
sending a nurse to help the appellant.  A March 10, 2006 
Community Health Nursing note includes the clinical 
assessment that the appellant need skilled nursing care at 
home.  A patient education note two weeks later indicated 
that the appellant's barriers to education included problems 
with vision, hearing, cognition and poor memory.  The report 
of a March 23 home visit states that the appellant's mental 
status was affected by his easy distractibility and his poor 
short-term memory.  The appellant was noted to have SOB all 
the time; the SOB increased with exertion.  The appellant was 
easily fatigued.  In June 2006, the appellant was again noted 
to be equipment-dependent.  A March 2008 HBPC 
Interdisciplinary Team note stated that the appellant had 
impaired cognitive functioning.

The appellant underwent another VA medical examination in 
June 2008; the examiner reviewed the appellant's medical 
records.  The examiner stated that the appellant was not 
hospitalized or permanently bedridden.  The examiner stated 
that the appellant's vision was better than 5/200.  The 
appellant was noted to use portable oxygen on wheels.  He 
complained of dizziness once or more per day.  Moderate 
short-term memory loss was noted.  The examiner stated that 
the appellant had impairments (COPD, chronic low back pain, 
neck pain, limitation of motion) that affected his ability to 
protect himself from his daily environment.  Bilateral lower 
extremity weakness with the history of a fall in December 
2007 was noted.  The examiner wrote that the appellant was 
unable to perform dressing, undressing and bathing.  The 
appellant required aid for ambulation and his propulsion was 
slow.  He had mild to moderate impairment of coordination and 
strength in each of his upper extremities.  Bilateral muscle 
weakness was present in the lower extremities.  The examiner 
rendered diagnoses of COPD with oxygen dependence; COPD with 
limited mobility; and impaired independence due to the 
oxygen-dependent COPD.  The examiner also stated that the 
appellant was unable to drive, that he experienced SOB with 
minimal activities and that he currently received health 
evaluations in his home.

The appellant's claim of entitlement to SMP based upon the 
need for aid and attendance is sufficiently substantiated in 
the record.  The appellant has provided evidence, and the 
reports of VA examinations and medical treatment beginning in 
2005 include sufficient information for an informed 
determination.  

The medical evidence of record, viewed liberally, does not 
rule out that the appellant does need assistance in his 
activities of daily living and to protect himself from the 
hazards and dangers of daily living.  Liberally interpreting 
these reports, in particular those showing the appellant's 
conditions put him at 'high risk' in case of disaster, as 
well as the July 2005 and June 2008 reports of VA examination 
and the appellant's need for in-home skilled nursing care 
noted in March 2006, would support the conclusion that the 
appellant requires assistance to protect him from the hazards 
of his daily environment and to assist him in activities of 
daily living due to his various serious medical conditions, 
as well as his cognitive impairments.  

Complete helplessness is not required to establish 
entitlement, nor does the need for assistance have to be 
constant; only a regular need is required.  In this case, 
there is evidence that the appellant closely approximates the 
criteria set out in 38 C.F.R. §§ 3.351 and 3.352 for 
determining the need for regular aid and attendance of 
another person.  Repeat VA medical examinations have shown 
that the appellant is unable to perform some everyday 
personal functions or that he requires assistance on a 
regular basis to protect him from the hazards of his 
environment.  He demonstrates problems with balance, very 
slow propulsion and he is unable to ambulate without the use 
of assistive devices.  Furthermore, a VA nurse has certified 
that the appellant requires personal health care services of 
a skilled provider, and he has been in receipt of VA home 
health care.  VA health care personnel have also indicated 
that the appellant demonstrates an impaired ability to 
protect himself from his daily environment, in particular 
because he is dependent on his oxygen equipment.  For 
example, it is not clear that he would be able to flee a 
nighttime house fire.  





	(CONTINUED ON NEXT PAGE)




Thus, the evidence supports the conclusion that it is at 
least as likely as not that the appellant does require the 
actual assistance of another to perform the activities of 
daily living or to protect himself from the hazards of his 
daily environment.  Therefore, the Board concludes that the 
appellant is entitled to special monthly pension based on the 
need for regular aid and attendance.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER

Special monthly pension benefits by reason of the need for 
regular aid and attendance of another person are granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


